Storrs, J.
A delivery, or bailment, of personal property by one person to another, constitutes a valid consideration for a promise by the latter to return it; and in this case the placing of the property in question, by the plaintiff, in the hands of the defendant, was not the less a good consideration for the promise to re-deliver it to the former, because it did not belong to the .person, as whose property it was attached by the plaintiff. The writs in the plaintiff’s hands were no justification for his attaching the property, as against the owners of it, who were not defendants in those suits, and as to such owner, therefore, the plaintiff was a tort-feasor for taking it, and became liable tó him to return it, or for the value of it; and the promise of the defendants to return it to the plaintiff was binding on the former, by reason of the *489accountability of the latter to the owner of the property, and on a principle similar to that by which, where an officer has attached the property of the defendants in a suit, a promise is valid, which is made to him to return it, by a person to whom he has delivered or entrusted it, in which case his accountability for it, either to the plaintiff or defendants in the suit, according as the property may, or may not, be legally subjected to satisfy the judgment recovered in the suit, is the ground on which such promise is sustained.
The promise of the defendants, in this case, being a valid one, the only question is, whether the breach of it, which consisted in their refusal to re-deliver the property to the plaintiff, was excused. The only excuse, set up by the defendants, is that the title of it was not in the defendants in the writs on which it was attached by the plaintiff, but in another person. This fact alone is no answer to the plaintiff’s demand. It did not divest him of his right to the property as against the defendants, under the contract with the latter. The plaintiff’s mere possession of it, although wrongful as against the true owner, constituted a good title to it as against all persons, excepting such owner or those claiming under him. It would be sufficient to enable the plaintiff to maintain trespass against one, who should tortiously take it from him, or trover against one, who should receive it from him as his bailee, and refuse to return it, contrary to the terms of the bailment. It would be no defence in these cases, merely that the ownership of it was not in the plaintiff, but in a third person. So a refusal by the defendants to return it to the plaintiff, from whom the former received it to keep on a promise to return it, is not excused by the fact that it did not belong to the plaintiff. If, however, the true owner had reclaimed the property from the defendants, and it had been restored to him, or if the defendants had acquired the title of such owner, that title being paramount to that of the plaintiff, the defendants would have been protected against any claim which the *490plaintiff might have made on him for the property. The defendants, in that ease, would have been invested with the rights of the owner. Or, if the property, while in the defendants’ hands, had been legally appropriated to the use of such owner, it would have formed a valid excuse for not returning it to the plaintiff. In this case, however, there has been no such restoration, acquisition, or appropriation. Therefore, if the case stopped here, the defence, founded on the title of a third person, would fail. But it appears further that the true owner of the property has recovered a judgment for its value in an action of trespass against the defendants, and one of the creditors, for whom he attached it, and that that judgment has been satisfied. The legal effect of that recovery and satisfaction was to transfer the title of such owner, in the property, to those against whom the judgment was so recovered. The defendants therefore never can be rendered liable for it to such former owner. If, then, the plaintiff is defeated of a recovery in this case, the defendants have acquired, and will retain the property, without paying any thing for it, and the plaintiff will lose not only the property, but also what he has been obliged to pay for it to its former owner; a result, which would be equally repugnant to justice and law.
We therefore advise a judgment for the plaintiff.
In this opinion, the other judges, Ellswohth and Hinman, concurred.
Judgment for the plaintiff'.